DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 29, 2022 has been entered.
New grounds of rejection are provided. The remarks have been fully considered but are moot in view of the new grounds of rejection.
 Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the manual shifter and the lubricating oil reservoir must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 6, 9-12, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0363640 A1 (Kajita et al.) in view of US 2016/0177945 A1 (Byrne et al.).
As concerns claim 1, Kajita et al. discloses a pumping system comprising: a drive assembly (prime mover 204 and shaft 252); and a pump assembly 200 operatively coupled to the drive assembly, wherein the pump assembly comprises: a pump 202 configured to pressurize a fluid, and a multispeed gearbox 262 integrated into a manual shifter integrated into the multispeed gearbox that shifts between two or more gear ratios in the transfer of the rotational energy, (see 0039, “The torque converter and the gears of the transmission 262 may be shifted manually by the wellsite operator 164 or remotely via a gear shifter, which may be incorporated as part of a pump unit controller 213”, thus a manual shifter is an obvious element). Kajita et al. is silent with respect to the lubrication of the pumping system, and does not disclose wherein the pump and the multispeed gearbox share a lubricating oil reservoir. Byrne et al. discloses a pumping system comprising a pump 10 configured to pressurize a fluid, and a multispeed gearbox 40 wherein the pump and the multispeed gearbox share a lubricating oil reservoir (0006-0010, figures 2A and 3A, the reservoir is disclosed but not separately referenced). Byrne et al. additionally discloses that the configuration is more efficient and requires less energy because the gearbox and lubrication pump are driven by the same shaft, which allows for reduced travel for the lubrication oil and requires less energy to move the oil through the components of the pump and gearbox. It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to configure the pumping system with the claimed lubrication arrangement to obtain the predictable result of facilitating more efficient lubrication to the pumping system components.
As concerns claim 2, Kajita et al. discloses the pumping system of claim 1, wherein the pump is a positive displacement pump (0048).
As concerns claim 3, Kajita et al. discloses the pumping system of claim 2, wherein the positive displacement pump is a piston reciprocating pump or a plunger reciprocating pump (Id.).
	As concerns claim 6, Kajita et al. discloses the pumping system of claim 1, wherein the drive assembly comprises a prime mover 204 operatively coupled to the multispeed gearbox.
	As concerns claim 9, Byrne et al. discloses the pumping system of claim I, wherein the pump assembly further comprises a pump oil reservoir that supplies lubricating oil to the pump and the multispeed gearbox (0006-0010, figures 2A and 3A, the reservoir is disclosed but not separately referenced).
	As concerns claim 10, Kajita et al. discloses a system for pumping fluid into a wellbore, the system comprising: a wellhead (figure 1); and a pumping system fluidly coupled to the wellhead and configured to flow fluid into the wellbore (figure 1), wherein the pumping system comprises: a drive assembly (204/252), and a pump assembly 200 operatively coupled to the drive assembly, the pump assembly comprising: a pump 202 configured to pressurize the fluid, and a multispeed gearbox 262 integrated into the pump and configured to transfer rotational energy from the drive assembly to the pump, a manual shifter integrated into the multispeed gearbox that shifts between two or more gear ratios in the transfer of the rotational energy, (see 0039, “The torque converter and the gears of the transmission 262 may be shifted manually by the wellsite operator 164 or remotely via a gear shifter, which may be incorporated as part of a pump unit controller 213”, thus a manual shifter is an obvious element). Kajita et al. is silent with respect to the lubrication of the pumping system, and does not disclose wherein the pump and the multispeed gearbox share a lubricating oil reservoir. Byrne et al. discloses a pumping system comprising a pump 10 configured to pressurize a fluid, and a multispeed gearbox 40 wherein the pump and the multispeed gearbox share a lubricating oil reservoir (0006-0010, figures 2A and 3A, the reservoir is disclosed but not separately referenced). Byrne et al. additionally discloses that the configuration is more efficient and requires less energy because the gearbox and lubrication pump are driven by the same shaft, which allows for reduced travel for the lubrication oil and requires less energy to move the oil through the components of the pump and gearbox. It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to configure the pumping system with the claimed lubrication arrangement to obtain the predictable result of facilitating more efficient lubrication to the pumping system components.
	As concerns claim 11, Kajita et al. discloses the system of claim 10, wherein the pump is a positive displacement pump (0048).
	As concerns claim 12, Kajita et al. discloses the system of claim 11, wherein the positive displacement pump is a piston reciprocating pump or a plunger reciprocating pump (Id.).
	As concerns claim 16, Kajita et al. discloses the system of claim 10, wherein the drive assembly comprises a prime mover 204 operatively coupled to the multispeed gearbox 262.
	As concerns claim 18, Byrne et al. discloses the system of claim 10, wherein the pump assembly further comprises a pump oil reservoir that supplies lubricating oil to the pump and the multispeed gearbox (0006-0010, figures 2A and 3A, the reservoir is disclosed but not separately referenced).
	As concerns claim 19, Byrne et al. discloses the system of claim 10, wherein the pump assembly is operatively coupled to the drive assembly using a driveshaft 252.
Claim(s) 4, 7-9, 13, 15, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajita et al., as modified above, and further in view of US 2019/0154020 (Glass).
As concerns claim 4, the combination discloses the pumping system of claim 1, but lacks to expressly disclose wherein the drive assembly comprises a prime mover coupled to a prime mover gearbox; and wherein the prime mover gearbox is operatively coupled to the multispeed gearbox. Glass discloses a pumping system wherein the drive assembly comprises a prime mover coupled to a prime mover gearbox (in figure 9, the gearbox is shown at 904, the power recipients are shown in figures 11A and 11B, operationally coupled to the drive assembly via gear couplings 1116). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to include the gearbox on the prime mover to predictably enable adjustment of the output of the turbine to obtain the desired input for the pumping assemblies.
As concerns claims 7 and 15, the combination discloses the pumping system of claim 4, wherein the drive assembly further comprises a drive assembly oil reservoir that supplies lubricating oil to the prime mover and the prime mover gearbox (it would be obvious to include the additional components into the lubrication system based on the teachings of Byrne et al., as it increases the efficiency of the lubrication system).
As concerns claim 8, Glass discloses the pumping system of claim 1, wherein the drive assembly produces power within a range of 1,000 to 20,000 horsepower (0022-0023).
As concerns claim 13, Glass discloses the system of claim 10, wherein the drive assembly comprises a prime mover coupled to a prime mover gearbox 904.
	As concerns claim 17, Glass discloses the system of claim 10, wherein the drive assembly produces power within a range of 1,000 to 20,000 horsepower (0022-0023).
	As concerns claim 20, Kajita et al. discloses a method of fracturing a formation, the method comprising: operating a drive assembly 204/252 to produce rotational energy; transferring the rotational energy produced by the drive assembly to a pump through a multispeed gearbox 262 integrated into the pump, wherein a manual shifter is integrated into the multispeed gearbox that shifts between two or more gear ratios in the transfer of the rotational energy, (see 0039, “The torque converter and the gears of the transmission 262 may be shifted manually by the wellsite operator 164 or remotely via a gear shifter, which may be incorporated as part of a pump unit controller 213”, thus a manual shifter is an obvious element) pressurizing a fracturing fluid using the pump; and injecting the pressurized fluid into the formation through a wellhead to fracture the formation (figure 1).
Kajita et al. lacks to disclose wherein the pump and the multispeed gearbox share a lubricating oil reservoir; nevertheless, Byrne et al. discloses a pumping system comprising a pump 10 configured to pressurize a fluid, and a multispeed gearbox 40 wherein the pump and the multispeed gearbox share a lubricating oil reservoir (0006-0010, figures 2A and 3A, the reservoir is disclosed but not separately referenced). Byrne et al. additionally discloses that the configuration is more efficient and requires less energy because the gearbox and lubrication pump are driven by the same shaft, which allows for reduced travel for the lubrication oil and requires less energy to move the oil through the components of the pump and gearbox. It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to configure the pumping system with the claimed lubrication arrangement to obtain the predictable result of facilitating more efficient lubrication to the pumping system components.
Kajita et al. and Byrne et al. lack to disclose a prime mover gearbox attached to a prime mover of the drive assembly; nevertheless, Glass discloses a pumping system wherein the drive assembly comprises a prime mover coupled to a prime mover gearbox (in figure 9, the gearbox is shown at 904, the power recipients are shown in figures 11A and 11B, operationally coupled to the drive assembly via gear couplings 1116). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to include the gearbox on the prime mover to predictably enable adjustment of the output of the turbine to obtain the desired input for the pumping assemblies.
Claim(s) 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajita et al., as modified and further in view of International Publication Number WO 2015/007501 (Smith et al.)
As concerns claims 5 and 14, the combination discloses the system of claims 4 and 13, but lacks to explicitly disclose that the prime mover is a twin shaft turbine engine; nevertheless, Smith et al. discloses a power generation system having a prime moreover that is a twin shaft turbine engine (see figure 1 at 18 and 22, 24). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to select the twin shaft turbine engine from any number of known engine types as motive power for the system to suit particular applications of wellsite configurations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045. The examiner can normally be reached from 9:30-6:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/Primary Examiner, Art Unit 3679